Detailed Action
The instant application having Application No. 16/417,669 has a total of 14 claims pending in the application; there are 2 independent claims and 22 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 5/19/21. Claims 1-24 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kjendal et al. (U.S. Patent Application Publication No. 2014/0280829), herein referred to as Kjendal et al. in view of Hanes et al. (U.S. Patent Application Publication No. 2011/0090798), herein referred to as Hanes et al.
Referring to claim 1, Kjendal et al. disclose as claimed, a network element, comprising: multiple ports, configured to communicate over a network (see para. 77, where a packet forwarding device includes multiple ports and communicates over a network);  5a buffer memory (see para. 81, where the source of the mirrored packets may be from a queue or buffer); a snapshot memory (see para. 78, where the destination of mirrored packets may be located within the device and may be a shared memory); circuitry, configured to: forward packets between the ports (see para. 82, where a packet forwarding function may forward packets between ports); temporarily store information associated with 10the packets in the buffer memory (see para. 81, where a queue, which is a temporary storage device, is used in conjunction with packets from a port as a mirroring source point); concurrently with storage of the information in the buffer memory, continuously write to the snapshot memory (see para. 81, where the mirroring source origination point may be a queue, storage or memory location, and see para. 78, where the mirroring destination may be a shared memory. Para. 84 stipulates that the mirror source point may be configured to copy some or all of the traffic associated with the traffic source, therefore that would allow for continuous writes to the source and destination); and in response to at least one predefined diagnostic 15event, stop writing to the snapshot memory, so as to create in the snapshot memory a coherent snapshot corresponding to a time of the diagnostic event (see para. 27, where various triggering criteria may be used for a diagnostic event that stops mirroring, and would therefore create a coherent snapshot at the time of the event).  
Kjendal et al. disclose the claimed invention except for the control-status of the buffer memory is what is being written.
However, Hanes et al. disclose where the control-status of the buffer memory is what is being written (see para. 2, where media streams may be traced or monitored. See para. 18, where information such as buffer status may be logged as part of a diagnostic log or trace, which can be archived and stored in a log file or a centralized server. See para. 14-15, where real-time monitoring or tracing may be activated and diagnostic information is sent in real-time. When combined with Kjendal et al., this would allow for writing of the buffer-status to a snapshot memory, as frames of traffic are mirrored).
see Kjendal et al., abstract and Hanes et al., abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjendal et al. to comprise where the control-status of the buffer memory is what is being written, as taught by Hanes et al., in order to properly troubleshoot or diagnose a degradation in network flow (see Hanes et al., para. 2, where efficient tracing is important in properly troubleshooting problems).
As to claim 2, Kjendal et al. and Hanes et al. also disclose the network element according to claim 1, wherein the 20circuitry is configured to concurrently store in the buffer memory, and to include in the coherent snapshot, information relating to multiple packets associated with multiple processes or flows (see Kjendal et al., para.25-26, where data flows from anywhere on the network may be mirrored, and would therefore be stored in the mirroring source point memory or queue as well as be included in the mirroring).  
As to claim 3, Kjendal et al. and Hanes et al. also disclose the network element according to claim 1, wherein the 25information comprises data carried by the packets (see Kjendal et al., para.25-26 and para. 103, where all data flows from anywhere the on network may be mirrored, and would therefore be stored in the mirroring source point memory or queue as well as be included in the mirroring).  
As to claim 4, Kjendal et al. and Hanes et al. also disclose the network element according to claim 1, wherein the information comprises descriptors of the packets (see Kjendal et al., para. 92, where the packets contain information such as length, byte count and other values used in determining mirroring, and would therefore be stored in the memory or queue. Para. 25 stipulates that all frames of a packet may be mirrored
As to claim 5, Kjendal et al. and Hanes et al. also disclose the network element according to claim 1, wherein the circuitry is configured to detect the predefined 30diagnostics event as part of forwarding the packets (see Kjendal et al., para. 27, where the particular trigger of the diagnostic event is detected by the device performing the mirroring).  
As to claim 6, Kjendal et al. and Hanes et al. also disclose the network element according to claim 1, wherein, in response to the predefined diagnostics event, the circuitry is configured to generate an interrupt indicative of the coherent snapshot (see Kjendal et al., para. 83, where the source and destination have the necessary protocol to provide flow control and frame acknowledgement that would take place in response to a trigger such as an end of flow).  5
As to claim 7, Kjendal et al. and Hanes et al. also disclose the network element according to claim 1, wherein, in response to creation of the coherent snapshot, the circuitry is configured to send the coherent snapshot over the network (see Kjendal et al., para. 25 and 92, where the mirrored packets may be sent beyond their initial mirroring destination over the network. Para. 27 states that the set-up, teardown and filtering may be adjusted based on detection of specific triggers, including the end of a flow or stopping mirroring. Also see para. 95, where later transfer of mirrored content is possible, such as local logging and nightly transfer).
Referring to claim 8, Kjendal et al. disclose as claimed, a method, comprising:  10in a network element that includes multiple ports connected to a network, forwarding packets between the ports (see para. 77, where a packet forwarding device includes multiple ports and communicates over a network); temporarily storing information associated with the packets in a buffer memory in the network element (see para. 81, where a queue, which is a temporary storage device, is used in conjunction with packets from a port as a mirroring source point);  15concurrently with storage of the information in the buffer memory, continuously writing to a snapshot memory in the network element (see para. 81, where the mirroring source origination point may be a queue, storage or memory location, and see para. 78, where the mirroring destination may be a shared memory. Para. 84 stipulates that the mirror source point may be configured to coy some or all of the traffic associated with the traffic source, therefore that would allow for continuous writes to the source and destination); and in response to at least one predefined diagnostic 20event, stopping writing to the snapshot memory, so as to create in the snapshot memory a coherent snapshot corresponding to a time of the diagnostic event (see para. 27, where various triggering criteria may be used for a diagnostic event that stops mirroring, and would therefore create a coherent snapshot at the time of the event).  
Kjendal et al. disclose the claimed invention except for the control-status of the buffer memory is what is being written.
However, Hanes et al. disclose where the control-status of the buffer memory is what is being written (see para. 2, where media streams may be traced or monitored. See para. 18, where information such as buffer status may be logged as part of a diagnostic log or trace, which can be archived and stored in a log file or a centralized server. See para. 14-15, where real-time monitoring or tracing may be activated and diagnostic information is sent in real-time. When combined with Kjendal et al., this would allow for writing of the buffer-status to a snapshot memory, as frames of traffic are mirrored).
Kjendal et al. and Hanes et al. are analogous art because they are from the same field of endeavor of networking (see Kjendal et al., abstract and Hanes et al., abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjendal et al. to comprise where the control-status of the buffer memory is what is being written, as taught by Hanes et al., in order to properly troubleshoot or diagnose a degradation in network flow (see Hanes et al., para. 2, where efficient tracing is important in properly troubleshooting problems
As to claim 9, Kjendal et al. and Hanes et al. also disclose the method according to claim 8, further comprising concurrently storing in the buffer memory, and including 25in the coherent snapshot, information relating to multiple packets associated with multiple processes or flows (see Kjendal et al., para.25-26, where data flows from anywhere the on network may be mirrored, and would therefore be stored in the mirroring source point memory or queue as well as be included in the mirroring).  
As to claim 10, Kjendal et al. and Hanes et al. also disclose the method according to claim 8, wherein the information comprises data carried by the packets (see Kjendal et al., para.25-26 and para. 103, where all data flows from anywhere the on network may be mirrored, and would therefore be stored in the mirroring source point memory or queue as well as be included in the mirroring).  
As to claim 11, Kjendal et al. and Hanes et al. also disclose the method according to claim 8, wherein the 30information comprises descriptors of the packets (see Kjendal et al., para. 92, where the packets contain information such as length, byte count and other values used in determining mirroring, and would therefore be stored in the memory or queue. Para. 25 stipulates that all frames of a packet may be mirrored).  
As to claim 12, Kjendal et al. and Hanes et al. also disclose the method according to claim 8, and comprising detecting the predefined diagnostics event as part of forwarding the packets (see Kjendal et al., para. 27, where the particular trigger of the diagnostic event is detected by the device performing the mirroring).  
As to claim 13, Kjendal et al. and Hanes et al. also disclose the method according to claim 8, and comprising 5generating an interrupt indicative of the coherent snapshot, in response to the predefined diagnostics event (see Kjendal et al., para. 83, where the source and destination have the necessary protocol to provide flow control and frame acknowledgement that would take place in response to a trigger such as an end of flow
As to claim 14, Kjendal et al. and Hanes et al. also disclose the method according to claim 8, and comprising sending the coherent snapshot over the network in response to creation of the coherent snapshot (see Kjendal et al., para. 25 and 92, where the mirrored packets may be sent beyond their initial mirroring destination over the network. Para. 27 states that the set-up, teardown and filtering may be adjusted based on detection of specific triggers, including the end of a flow or stopping mirroring. Also see para. 95, where later transfer of mirrored content is possible, such as local logging and nightly transfer).
As to claim 16, Kjendal et al. and Hanes et al. also disclose the method according to claim 8, wherein continuously writing the control-status comprises continuously writing a separate control-status for each of a plurality of separately controlled buffer (see Hanes et al., para. 29, where a number of media streams may be traced/monitored, which would include multiple routers/switches as well as buffers. Therefore, a number of buffers would be traced and a status for each buffer written).  
As to claim 19, Kjendal et al. and Hanes et al. also disclose the method according to claim 8, wherein the continuously writing the control-status comprises continuous update of the control-status of the buffer memory in the snapshot memory (see Hanes et al., para. 26, where the quality monitoring or tracing process may be initiated by any number of triggers, such as performance thresholds. Therefore if performance thresholds are not being met, then the tracing and therefore buffer status writing would take place continuously. When combined with Kjendal et al., this would allow for continuous writing to a snapshot memory).  
As to claim 21, Kjendal et al. and Hanes et al. also disclose the network element according to claim 1, wherein the buffer memory is divided into a plurality of separately controlled buffers, and wherein the continuously written control-status of the buffer memory comprises a separate control-status for each of the separately controlled buffers (see Hanes et al., para. 29, where a number of media streams may be traced/monitored, which would include multiple routers/switches as well as buffers. Therefore, a number of buffers would be traced and a status for each buffer written).  
As to claim 24, Kjendal et al. and Hanes et al. also disclose the network element according to claim 1, wherein the continuous writing by the circuitry comprises continuous update of the control-status of the buffer memory, in the snapshot memory (see Hanes et al., para. 26, where the quality monitoring or tracing process may be initiated by any number of triggers, such as performance thresholds. Therefore if performance thresholds are not being met, then the tracing and therefore buffer status writing would take place continuously. When combined with Kjendal et al., this would allow for continuous writing to a snapshot memory).
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kjendal et al. in view of Hanes et al. and in view of Yang et al. (U.S. Patent Application Publication No. 2016/0210460), herein referred to as Yang et al.
As to claim 15, Kjendal et al. and Hanes et al. disclose the claimed invention except for the method according to claim 8, further comprising compressing the control-status before it is written to the snapshot memory.  
However, Yang et al. disclose compressing the control-status before it is written to the snapshot memory (see para. 39, where snapshot data may be compressed before storage).  
Kjendal et al. and Yang et al. are analogous art because they are from the same field of endeavor of copies of data such as snapshots or mirrors (see Kjendal et al., abstract and Yang et al., abstract, regarding snapshots or mirroring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjendal et al. to comprise compressing the control-status before it is written to the snapshot memory, as taught by Yang et al., in order to conserve space in the snapshot storage location. It is well known in the art to compress data to save space.
As to claim 20, Kjendal et al. and Hanes et al. disclose the claimed invention except for the network element according to claim 1, wherein the circuitry comprises a compression circuitry which compresses the control-status before it is written to the snapshot memory.  
However, Yang et al. disclose wherein the circuitry comprises a compression circuitry which compresses the control-status before it is written to the snapshot memory (see para. 39, where snapshot data may be compressed before storage).  
Kjendal et al. and Yang et al. are analogous art because they are from the same field of endeavor of copies of data such as snapshots or mirrors (see Kjendal et al., abstract and Yang et al., abstract, regarding snapshots or mirroring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjendal et al. to comprise wherein the circuitry comprises a compression circuitry which compresses the control-status before it is written to the snapshot memory, as taught by Yang et al., in order to conserve space in the snapshot storage location. It is well known in the art to compress data to save space.
Claims 17-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kjendal et al. in view of Hanes et al. and in view of Mitulal et al. (U.S. Patent Application Publication No. 2018/0063030), herein referred to as Mitulal et al.
As to claim 17, Kjendal et al. and Hanes et al. disclose the claimed invention except for the method according to claim 16, wherein continuously writing the control-status comprises continuously writing fill levels of the separately controlled buffers.  
However, Mitulal et al. disclose wherein continuously writing the control-status comprises continuously writing fill levels of the separately controlled buffers (see para. 26, where verification of various conditions, such as buffer fill levels takes place before packets may be written. Therefore part of the buffer status would need to indicate a fill level. When combined with Kjendal et al. and Hanes et al., this would allow for continuously writing fill levels of buffers).  
Kjendal et al. and Mitulal et al. are analogous art because they are from the same field of endeavor of networking (see Kjendal et al., abstract and Mitulal et al., abstract, regarding networking).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjendal et al. to comprise wherein continuously writing the control-status comprises continuously writing fill levels of the separately controlled buffers, as taught by Mitulal et al., in order to have more data to better diagnose and trace a problem event. Knowing a fill level could indicate a buffer overflow condition.
As to claim 18, Kjendal et al. and Hanes et al. disclose the claimed invention except for the method according to claim 16, wherein continuously writing the control-status comprises continuously writing dynamically adjusted queue thresholds associated with the separately controlled buffers.  
However, Mitulal et al. disclose wherein continuously writing the control-status comprises continuously writing dynamically adjusted queue thresholds associated with the separately controlled buffers (see para. 26, where verification of various conditions, such as buffer fill levels and dynamic queue thresholds take place before packets may be written. Therefore part of the buffer status would need to indicate a dynamic queue threshold. When combined with Kjendal et al. and Hanes et al., this would allow for continuously writing dynamic queue thresholds of buffers).  
Kjendal et al. and Mitulal et al. are analogous art because they are from the same field of endeavor of networking (see Kjendal et al., abstract and Mitulal et al., abstract, regarding networking).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjendal et al. to comprise wherein continuously writing the control-status comprises continuously writing dynamically adjusted queue thresholds associated with the separately controlled buffers, as taught by Mitulal et al., in order to have more data to better diagnose 
As to claim 22, Kjendal et al. and Hanes et al. disclose the claimed invention except for the network element according to claim 21, wherein the continuously written control-status of the buffer memory comprises fill levels of the separately controlled buffers.  
However, Mitulal et al. disclose wherein the continuously written control-status of the buffer memory comprises fill levels of the separately controlled buffers (see para. 26, where verification of various conditions, such as buffer fill levels takes place before packets may be written. Therefore part of the buffer status would need to indicate a fill level. When combined with Kjendal et al. and Hanes et al., this would allow for continuously writing fill levels of buffers).  
Kjendal et al. and Mitulal et al. are analogous art because they are from the same field of endeavor of networking (see Kjendal et al., abstract and Mitulal et al., abstract, regarding networking).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjendal et al. to comprise wherein the continuously written control-status of the buffer memory comprises fill levels of the separately controlled buffers, as taught by Mitulal et al., in order to have more data to better diagnose and trace a problem event. Knowing a fill level could indicate a buffer overflow condition.
As to claim 23, Kjendal et al. and Hanes et al. disclose the claimed invention except for the network element according to claim 21, wherein the continuously written control-status of the buffer memory comprises dynamically adjusted queue thresholds associated with the separately controlled buffers.  
However, Mitulal et al. disclose wherein the continuously written control-status of the buffer memory comprises dynamically adjusted queue thresholds associated with the separately controlled buffers (see para. 26, where verification of various conditions, such as buffer fill levels and dynamic queue thresholds take place before packets may be written. Therefore part of the buffer status would need to indicate a dynamic queue threshold. When combined with Kjendal et al. and Hanes et al., this would allow for continuously writing dynamic queue thresholds of buffers).  
Kjendal et al. and Mitulal et al. are analogous art because they are from the same field of endeavor of networking (see Kjendal et al., abstract and Mitulal et al., abstract, regarding networking).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjendal et al. to comprise wherein the continuously written control-status of the buffer memory comprises dynamically adjusted queue thresholds associated with the separately controlled buffers, as taught by Mitulal et al., in order to have more data to better diagnose and trace a problem event. Knowing threshold levels of queues could help indicate if levels are above/below threshold and diagnose a problem.

Response to Arguments
Applicant’s arguments, filed 5/19/21, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hanes et al., Yang et al. and Mitulal et al.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-24 stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132